DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 9/17/2021 has been entered.  Claims 1-16 are pending in the application.  Claim 17 has been cancelled.  The amendments to the claims and specification overcome each and every objection previously set forth in the Non-Final Office Action mailed on 4/23/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

d 7 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 4,874,359 A) in view of Kondo et al. (JP-2005131078-A).
Regarding claim 1, White discloses an infusion system (see Fig. 1-2) comprising:
a liquid container (reservoirs 10/12) that accommodates a liquid for infusion (see col. 2 lines 17-30);
a heating device (heat exchanger 42) that heats the liquid (see col. 2 line 64 — col. 3 line 17);
an air bubble removal chamber (bubble trap filter 56) that removes air bubbles in the liquid (see col. 3 lines 18-43);
a first flow path (tubes 26/28, 32, 46) that connects the liquid container (reservoirs 10/12) and the heating device (heat exchanger 42) to each other;
a second flow path (conduit 52) that connects the heating device (heat exchanger 42) and the air bubble removal chamber (bubble trap filter 56) to each other;
a third flow path (conduit 80) that connects the air bubble removal chamber (bubble trap filter 56) and an infusion unit (structures distal to Y-connector 82, which perform infusion), which performs the infusion (see col. 3 line 54 — col. 4 line 4), to each other;
a fourth flow path (tube 64) that connects the air bubble removal chamber (bubble trap filter 56) and the liquid container (reservoirs 10/12) to each other, the fourth flow path (tube 64) being devoid of any other structure (see Figs. 1-2, col. 3 lines 30-36);
a first pump (pump 38) provided in the first flow path (tubes 26/28, 32, 46);

a controller that controls the infusion system including a liquid feeding flow rate of the first pump (pump 38) (see col. 2 line 64 — col. 3 line 7).
However, White fails to state a second pump provided in the third flow path and that the controller controls the infusion system such that the liquid feeding flow rate of the first pump is equal to or larger than a liquid feeding flow rate of the second pump, wherein a difference between the liquid feeding flow rate of the first pump and the liquid feeding flow rate of the second pump is a fluid flow rate from the air bubble removal chamber to the liquid container via the fourth flow path.
Kondo teaches an infusion system having a second pump (pump 13) in the third flow path (infusion line 16/17, which connects air bubble removal chamber/degassing device 12 and the infusion unit (not shown — connects to infusion unit 17)) (see par. [0020]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the infusion system of White with the second pump of Kondo in order to allow for stopping the flow of liquid when air bubbles are still detected before being infused into the body (see Kondo par. [0020]). With this modification, the liquid feeding flow rate of the first pump must be controlled to be equal to or larger than a liquid feeding flow rate of the second pump, wherein a difference between the liquid feeding flow rate of the first pump and the liquid feeding flow rate of the second pump is a fluid flow rate from the air bubble removal 

Regarding claim 2, modified White teaches the infusion system according to claim 1 substantially as claimed, wherein White further comprises an air bubble detector (filter of 56 detects and traps bubbles) that detects the air bubbles passing through the second flow path (conduit 52) (see col. 3 lines 18-29).

Regarding claim 7, modified White teaches the infusion system according to claim 1 substantially as claimed, wherein White further teaches the heating flow path .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 4,874,359 A) in view of Kondo et al. (JP-2005131078-A), as applied to claim 2 above, further in view of Kamen et al. (US 5,211,201 A).
Regarding claim 3, modified White teaches the infusion system according to claim 2 substantially as claimed. However, modified White fails to state that the controller controls the first pump to increase the liquid feeding flow rate of the first pump when the air bubbles are detected by the air bubble detector.
Kamen teaches an infusion system (see Fig. 1) comprising a controller (controller 10) that controls the first pump (pump 4) to increase a liquid feeding flow rate of the first pump (“the pump is turned on”) when the air bubbles are detected by the air bubble detector (air detection apparatus 5) (Fig. 1, col. 4 lines 4-17). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the infusion system of modified White with the control step of Kamen in order to control the flow path in a way that allows air to separate from the liquid rather than injecting the liquid into a patient (Kamen col. 4 lines 4-17).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 4,874,359 A) in view of Kondo et al. (JP-2005131078-A), as applied to claim 1 above, further in view of Senchi (JP-2011010694-A).
Regarding claim 4, modified White teaches the infusion system according to claim 1 substantially as claimed. However, modified White fails to explicitly state a liquid level detector that detects a liquid level inside the air bubble removal chamber.
Senchi teaches an infusion system having a liquid level detector (optical sensor 5, light-emitting part 13, and light receiving part 14) that detects a liquid level inside the air bubble removal chamber (chamber 2). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the infusion system of modified White with the liquid level detector of Senchi in order to reduce the liquid supply amount or a signal to stop the liquid supply amount when the liquid supply speed exceeds a preset threshold value (Senchi paragraphs [0026]-[0027]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 4,874,359 A) in view of Kondo et al. (JP-2005131078-A) and Senchi (JP- 2011010694-A), as applied to claim 4 above, and further in view of Kamen et al. (US 5,211,201 A).
Regarding claim 5, modified White teaches the infusion system according to claim 4 substantially as claimed. However, modified White fails to state that the controller controls the first pump to increase the liquid feeding flow rate of the first pump when the liquid level detected by the liquid level detector is lower than a prescribed threshold.
Kamen teaches an infusion system (see Fig. 1) comprising a controller (controller 10) that controls the first pump (pump 4) to increase a liquid feeding flow rate of the first .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 4,874,359 A) in view of Kondo et al. (JP-2005131078-A), as applied to claim 1 above, further in view of Childers et al. (US 2004/0019320 A1).
Regarding claim 6, modified White teaches the infusion system according to claim 1 substantially as claimed. However, modified White fails to explicitly state that the first pump and the second pump have a liquid feeding capacity of 100 mL/min or more.
Childers teaches an infusion system (see Fig. 3B) having a first and second pump with a liquid feeding capacity of 100 mL/min or more (paragraph [0089]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the infusion system of modified White with the liquid feeding capacity of Childers in order to control the circulation rate into and out of the body at a suitable rate (Childers paragraph [0089]).

8 is rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 4,874,359 A) in view of Kondo et al. (JP-2005131078-A), as applied to claim 7 above, and further in view of Badolato et al. (US 4,160,801 A).
Regarding claim 8, modified White teaches the infusion system according to claim 7 substantially as claimed. However, modified White fails to state disclose that the flexible tube has a thickness of 0.4 mm or less.
Badolato teaches an infusion system having a heating flow path with flexible tubing having a thickness or 0.4 mm or less (col. 4 lines 48-50 and 58 and col. 5 lines 1-2). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the infusion system of modified White with the tubing thickness of Badolato in order to increase heat exchange efficiency while withstanding pressure forces (Badolato col. 4 lines 48-50 and 58 and col. 5 lines 1-2).

Claims 9-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 4,874,359 A) in view of Kondo et al. (JP-2005131078-A), as applied to claims 1-2 and 7 above, and further in view of Lewin (US 4,065,264 A).
Regarding claims 9-10 and 15, modified White teaches the infusion system according to claims 1-2 and 7, respectively, substantially as claimed. However, modified White fails to state that the heating flow path has a flow path area of 200 cm2 or more.
Lewin teaches an infusion system having a heating flow path with a flow path area of 200 cm2 or more (col. 9 lines 15-21). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 4,874,359 A) in view of Kondo et al. (JP-2005131078-A) and Kamen et al. (US 5,211,201 A), as applied to claim 3 above, further in view of Lewin (US 4,065,264 A).
Regarding claim 11, modified White teaches the infusion system according to claim 3 substantially as claimed. However, modified White fails to explicitly state that the heating flow path has a flow path area of 200 cm2 or more.
Lewin teaches an infusion system having a heating flow path with a flow path area of 200 cm2 or more (col. 9 lines 15-21). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the infusion system of modified White with the flow path area of Lewin in order to provide substantial surface area for transferring heat (Lewin col. 9 lines 15-21).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 4,874,359 A) in view of Kondo et al. (JP-2005131078-A) and Senchi (JP- 2011010694-A), as applied to claim 4 above, and further in view of Lewin (US 4,065,264 A).
Regarding claim 12, modified White teaches the infusion system according to claim 4 substantially as claimed. However, modified White fails to explicitly state that the heating flow path has a flow path area of 200 cm2 or more.
2 or more (col. 9 lines 15-21). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the infusion system of modified White with the flow path area of Lewin in order to provide substantial surface area for transferring heat (Lewin col. 9 lines 15-21).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 4,874,359 A) in view of Kondo et al. (JP-2005131078-A), Senchi (JP- 2011010694-A), and Kamen et al. (US 5,211,201 A), as applied to claim 5 above, and further in view of Lewin (US 4,065,264 A).
Regarding claim 13, modified White teaches the infusion system according to claim 5 substantially as claimed. However, modified White fails to explicitly state that the heating flow path has a flow path area of 200 cm2 or more.
Lewin teaches an infusion system having a heating flow path with a flow path area of 200 cm2 or more (col. 9 lines 15-21). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the infusion system of modified White with the flow path area of Lewin in order to provide substantial surface area for transferring heat (Lewin col. 9 lines 15-21).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 4,874,359 A) in view of Kondo et al. (JP-2005131078-A) and Childers et al. (US 2004/0019320 A1), as applied to claim 6 above, and further in view of Lewin (US 4,065,264 A).
Regarding claim 14, modified White teaches the infusion system according to claim 6 substantially as claimed. However, modified White fails to explicitly state that the heating flow path has a flow path area of 200 cm2 or more.
Lewin teaches an infusion system having a heating flow path with a flow path area of 200 cm2 or more (col. 9 lines 15-21). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the infusion system of modified White with the flow path area of Lewin in order to provide substantial surface area for transferring heat (Lewin col. 9 lines 15-21).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 4,874,359 A) in view of Kondo et al. (JP-2005131078-A) and Badolato et al. (US 4,160,801 A), as applied to claim 8 above, and further in view of Lewin (US 4,065,264 A).
Regarding claim 16, modified White teaches the infusion system according to claim 8 substantially as claimed. However, modified White fails to explicitly state that the heating flow path has a flow path area of 200 cm2 or more.
Lewin teaches an infusion system having a heating flow path with a flow path area of 200 cm2 or more (col. 9 lines 15-21). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the infusion system of modified White with the flow path area of Lewin in order to provide substantial surface area for transferring heat (Lewin col. 9 lines 15-21).

Declaration
The declaration under 37 CFR 1.132 filed 9/17/2021 is sufficient to overcome the rejection of claim 1 based upon 35 U.S.C. 103.  The Declarant asserts that temperature control/regulation utilizing recirculation channel 84 is a necessary function of the White reference and it is impossible to cut off flow through recirculation channel 84 while simultaneously allowing infusion through infusion tube 92.  The Examiner agrees with this argument.  Therefore, the rejection of claim 1 is withdrawn.  However, the Examiner interprets that conduit 80 of White may be considered the third flow path as claimed.  A new 35 U.S.C. 103 rejection of claim 1 is therefore being made of White in view of Kondo, with conduit 80 functioning as the claimed third flow path.
The Declarant also asserts that even if the second pump of the Kondo were applied to the device of White, the actual flow rates through the modified system may differ and cause malfunctions.  However, the Examiner interprets that a person of ordinary skill in the art would know the proper flow rates needed in order for the system to properly function.  The flow rate of the first pump must be equal to or larger than the flow rate of the second pump since there are not additional fluid supply sources between the first pump and the second pump to allow for the second pump to have a higher flow rate than the first pump.

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/17/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are not necessarily a flow rate from the air bubble removal chamber to the liquid container via the fourth flow path.  The Examiner agrees with this argument.  Therefore, the rejection has been withdrawn.
The Applicant also asserts that even if the second pump of the Kondo were applied to the device of White, the actual flow rates through the modified system may differ and cause malfunctions (see Remarks page 17).  However, the Examiner interprets that a person of ordinary skill in the art would know the proper flow rates needed in order for the system to properly function.  The flow rate of the first pump must be equal to or larger than the flow rate of the second pump since there are not additional fluid supply sources between the first pump and the second pump to allow for the second pump to have a higher flow rate than the first pump.
Although the previous rejection of claim 1 has been withdrawn, upon further consideration, a new ground(s) of rejection is made in view of White in view of Kondo, with conduit 80 of White being considered as the claimed third flow path.  Conduit 80 connects air bubble removal chamber 56 to an infusion unit (structures distal to Y-connector 82) and does not contain any additional structures which would alter the flow rate of the third flow path.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783